EXHIBIT 99.1 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE ST. MARY REPORTS RESULTS FOR THIRD QUARTER OF 2009 · Quarterly production of 26.4 BCFE within guidance of 25.5 – 27.0 BCFE · Costs largely within or below guidance for the quarter · Adjusted net income of $14.7 million or $0.23 per diluted share · Non-cash charges and impairments result in a GAAP net loss of ($4.4 million), or ($0.07) per diluted share · Borrowing base re-determined at $900 million DENVER, November 2, 2009 – St. Mary Land & Exploration Company (NYSE: SM) today reports financial results from the third quarter of 2009.In addition, a new presentation for third quarter earnings and an operations update has been posted on the home page of the Company’s website at stmaryland.com.This presentation will be referenced in the conference call scheduled for 8:00 a.m. Mountain time (10:00 a.m. Eastern time) on November 3, 2009.The detailed information for the earnings call can be found below. MANAGEMENT COMMENTARY Tony Best, CEO and President, remarked, “St. Mary posted another solid quarter in 2009.We achieved our production target for the quarter and our cost performance was within or below guidance.We have maintained the strength of our balance sheet and continue to invest within cash flow.The Company is executing very well on the business plan we set out for ourselves this year.We are in a great position both operationally and financially to focus on the successes we are seeing in our growing inventory of resource plays.” THIRD QUARTER 2009 RESULTS St. Mary posted a net loss for the third quarter of 2009 of ($4.4 million), a loss of ($0.07) per diluted share.This compares to net income of $87 million, or $1.38 per diluted share, for the same period in 2008.Adjusted net income for the quarter, which adjusts for significant non-recurring or unusual non-cash items, was $14.7 million, or $0.23 per diluted share, versus $75.5 million, or $1.20 per diluted share, for the third quarter of 2008.A summary of the adjustments made to arrive at adjusted net income (loss) is presented in the table below. For the Three Months Ended September 30, 2008* Weighted-average diluted share count (in millions) $ in millions Per Diluted Share $ in millions Per Diluted Share Reported net income (loss)
